Title: From George Washington to Daniel Jenifer, Jr., 7 June 1797
From: Washington, George
To: Jenifer, Daniel Jr.



Dear Sir.
Mount Vernon 7th [June] 179⟨7⟩

A person of the name of Perry called upon me yesterday concerning the exchange mentioned in the enclosed letter, and seemed very desirous of effecting it.
I told him that whatever Mr Craik had done, or should do respecting it, I would abide by; or as his return from Congress must be uncertain as to time, if you were acquainted with the circumstances of this case (which indeed is more than I am) and would take the trouble of acting the part of a mutual friend between us, seeing that the equivalent proposed by him was just, I was equally disposed to leave the matter to your decision; and I now take the liberty of repeating it to you, according to the promise I made him, being willing to oblige Mr Perry if it can be done without injury to myself.
I thought too, that as you would probably have occasion to see Mr Dunnington (concerning the rents he owes me) who must be

well acquainted with the lands and all the circumstances relative to the proposed exchange that the two things might be accomplished at the same time, and therefore I had less reluctance in making this request. With esteem & regard I am Dear Sir Your Obedient & Hble Servt

Go: Washington

